DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 10/15/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 12/17/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2016/0132821 to Glasgow et al. (“Glasgow”) in view of U.S. Pat. Pub. No. 2009/0228325 to Simmons et al. (“Simmons”).
With regard to claims 1, 9, and 17, Glasgow discloses the claimed method/system/medium comprising: 
 	accessing image input associated with a consumable item, the image input being recorded by a camera associated with a client device, the image input including at least one of a video or a photograph (see e.g. [0030] where the client device such as refrigerator has an associated camera that takes images of the consumable items in the fridge, and where the images are accessed in order to analyze the data); 
 	identifying an account based on an identifier of the client device (see Fig. 11 and [0078]); 
 	determining, using one or more hardware processors, a level of consumption of the consumable item for the account based on the image input (see [0030] where the consumption level of e.g. the various brands of soda determined for the account); 
 	based on the level of consumption of the consumable item, automatically placing an order for the consumable item, for the account (see e.g. [0030] “An image sensor (e.g., a camera) in the refrigerator, coupled to a processor configured to analyze images and identify the number of cans of each type of soda, can determine when the quantity of Brand X or Brand Y soda falls below a predetermined threshold.  Based on an association of the soda with the corresponding roommate, an order for the soda can be placed and the appropriate roommate billed.”); and 
 	in response to the automatic placing of the order for the consumable item, causing display of a notification describing the automatically placed order for the consumable item in a user interface of the client device associated with the account (see e.g. [0104] “For example, if the order is placed, the status may be updated to ‘Condition Met, Order Placed.’”).
 	The examiner finds that Glasgow further discloses where the user can set up recurring orders such as shown in Fig. 7, where this can be limited to a certain time frame such as in the Glasgow does not disclose where this recurring order is placed by a selection of the notification, and causing based on receiving a selection of the diplsyaed notification . . . display of a schedule of future recurring orders.  The examiner notes that it is common and well-known in the art to, in response to an event, send a notification to a user (see Simmons, [0102], [0105], [0112] where the user can receive continuous updates based on the orders placed), and causing based on receiving a selection of the notification a request to set up recurring orders in the future (see Simmons [0097] “For instance, in one embodiment, if a pattern of a user is detected of ordering coffee every Thursday morning at 8:00 AM, then a prompt to setup a recurring order could also be provided to the user suggesting a recurring order be established for every Thursday morning, same time, and same order.”  Here, Simmons teaches placing an order, and then where the merchant sends a notification to the user, such as “You are always 15 minutes late for your order, would you like to change the time for the recurring order?”, and where the user makes a selection such as “Yes, I want to modify my order.” Which then changes the order (i.e. the recurring order) at that moment and going forward, where this is performed so that the merchant can make suggestions as to how to optimize the transaction-ordering system for the consumer, and thereby allowing the consumer to change their pending order, and all recurring orders going forward, making the process of ordering more specific for the user, and saving them time and energy.  In the example given above in Simmons, the user will get their e.g. coffee when it is hotter and fresher because the coffee won’t be waiting an extra 15 minutes for the customer to arrive.  The examiner notes that this is an obviousness rejection.  The examiner has found where all of the limitations are performed in either Glasgow or Simmons.  When combined, the order of the steps, or the rearrangement of parts, would have been obvious modifications of the prior art.  See MPEP 2144.04(IV), (V), (VI). 

With regard to claims 2, 10, and 18, Glasgow does not explicitly disclose the limitations of claims 2, 10, and 18.  However, Simmons teaches these limitations at e.g. [0022], [0074-75], [0097], such that Simmons automatically determines a pattern of use (see Simmons [0097] “if a pattern of a user is detected of ordering coffee every Thursday morning at 8:00 AM,” where the time stamps is every Thursday morning at 8AM; see Glasgow where the use would be taking out of the refrigerator a drink at 8AM every Thursday morning); and automatically predicting for the account a frequency of ordering 

With regard to claims 3 and 11, Glasgow, in combination with Simmons, further discloses where the automatic predicting, for the account, the frequency of ordering the consumable item is further based on one or more calendar events included in a calendar associated with the account (see Glasgow at [0107-108] where the ordering is based on the calendar event of if the weather on any particular day is above 85 degrees, then make the reordering frequency a first value…and if not, then make the reordering frequency a second value (see also [0108] for specific date ranges on calendar).  

With regard to claims 4 and 12, Glasgow further discloses where the account includes transaction data associated with the consumable item, and wherein the determining of the level of consumption of the consumable item is further based on the transaction data (see e.g. Fig. 7).  

With regard to claims 5, 13, and 19, Glasgow further discloses: 
 	comparing the level of consumption of the consumable item for the account and one or more levels of consumption of the consumable item for one or more other accounts, the comparing resulting in generation of an account comparison result, wherein the causing display of the notification describing the automatically placed order for the consumable item in the user interface includes causing display of an indication of the account comparison result (see e.g. Fig. 7 and [0030] where the actual amount of cans is compared to the threshold level of consumption, 

With regard to claims 6, 14, and 20, Glasgow further teaches where the determining of the level of consumption of the consumable item for the account based on the image input includes: 
 	identifying a first image input associated with a first timestamp (see [0071] “Similarly, before and after photos of the shelf can be compared to identify the portion of the shelf that contains the cabbage.” Where the before picture is the first image input, where the timestamp is that it’s “before” the second picture); 
 	identifying a second image input associated with a second timestamp that is subsequent to the first timestamp (see [0071]); and 
 	determining, based on comparing the first image input and the second image input, a change in the second image input that indicates a decrease in the consumable item (see [0071]).  

With regard to claims 7 and 15, Glasgow further discloses where the automatic placing of the order for the consumable item, for the account is further based on determining that the level of consumption of the consumable item is equal to or exceeds a threshold value (see e.g. [0030]).  

With regard to claims 8 and 16, Glasgow further discloses where the automatic placing of the order for the consumable item, for the account is further based on determining that the consumable item is absent from a location automatically determined to be a usual location of the consumable item (see e.g. [0039]).

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.  The examiner has reviewed the claims and has found that the prior art of record teaches, in combination, the claimed limitations.  The examiner has made this clear above.  Therefore, the examiner refers to the rejections above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687